     Case 5:19-cv-01580-PLA Document 19 Filed 07/28/20 Page 1 of 1 Page ID #:1162



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   JAMES GARY WHITE,                  )                CASE NO: EDCV19-01580 PLA
                                        )
12                      Plaintiff,      )                ORDER AWARDING EAJA FEES
                                        )
13                v.                    )
                                        )
14   ANDREW M. SAUL1, Commissioner )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the Equal
20   Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND DOLLARS
21   and 00/cents ($3,000.00), as authorized by 28 U.S.C. § 2412 (d), and subject to the
22   terms and conditions of the Stipulation.
23
24          DATED: July 28, 2020                  __________________________________
                                                  HONORABLE PAUL L. ABRAMS
25                                                UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Andrew M. Saul is now the Commissioner of the Social Security Administration.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be
     substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further
     action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
     the Social Security Act, 42 U.S.C. § 405(g).

                                                     1
